458 S.E.2d 355 (1995)
265 Ga. 482
BROOKS
v.
CLAYTON COUNTY BOARD OF COMMISSIONERS.
No. S95A0732.
Supreme Court of Georgia.
June 26, 1995.
George T. Brown, Jr., Jonesboro, for Brooks.
Gregg K. Hecht, Hecht & Sellers, P.C., Morrow, for Clayton County Bd. of Com'rs.
HUNT, Chief Justice.
Jerri Brooks brought a petition for mandamus against the Clayton County Board of Commissioners seeking an order requiring the Board to pay her for alleged past due and future amounts for travel and contingent expenses as a court reporter. The trial court denied the petition, finding Brooks had not shown a clear legal right to the relief she sought from the Board. The trial court correctly held mandamus is not an available remedy for Brooks' claims. See generally, DeKalb County v. Publix Super Markets, 264 Ga. 739, 741(1), 452 S.E.2d 471 (1994). Therefore, we affirm.
Judgment affirmed.
All the Justices concur.